                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:21-cv-339-FDW-DCK

MARY HAGGINS,                        )
                                     )
            Plaintiff,               )
                                     )
vs.                                  )
                                     )                                ORDER
U.S. EQUAL EMPLOYMENT                )
OPPORTUNITY COMMISSION, et al., )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER is before the Court on its July 19, 2021, Order, (Doc. No. 3).

       Plaintiff, proceeding pro se, filed this action on July 12, 2021. (Doc. No. 1). Along with

the Complaint, the Plaintiff filed an Application to Proceed in District Court without Prepaying

Fees or Costs that was inconsistent and confusing, and from which the Court was unable to

conclude that Plaintiff should be granted leave to proceed in forma pauperis. (Doc. No. 2). On July

19, 2021, the Court entered an Order denying the Application without prejudice for Plaintiff to

either pay the filing fee or file an amended Application within 14 days. (Doc. No. 3). Plaintiff

was cautioned that the failure to timely comply with the Order would result in the dismissal of this

action without prejudice and without further notice. (Id. at 2-3).

       Plaintiff has not paid the filing fee or filed an amended Application and the time to do so

has now expired. Therefore, this action will be dismissed without prejudice. Fed. R. Civ. P. 41(b)

(“If the plaintiff fails to prosecute or to comply with these rules or a court order, a defendant may

move to dismiss the action or any claim against it.”); Link v. Wabash R.R. Co., 370 U.S. 626, 631-

33 (1962) (although Rule 41(b) does not expressly provide for sua sponte dismissal, a district court

has the inherent power to dismiss a case for lack of prosecution or violation of a court order).




       Case 3:21-cv-00339-FDW-DCK Document 4 Filed 08/13/21 Page 1 of 2
                          IT IS, THEREFORE, ORDERED that:

                          1.   This action is DISMISSED without prejudice for Plaintiff’s failure to comply with

                               the Court’s July 19, 2021 Order.

                          2.   The Clerk of this Court is directed to close this case.



Signed: August 13, 2021




                                                                  2

                      Case 3:21-cv-00339-FDW-DCK Document 4 Filed 08/13/21 Page 2 of 2
